Thomas As




                                    Fourth Court of Appeals
                                            San Antonio, Texas
                                                    April 17, 2014

                                                No. 04-12-00852-CV

                                Jerry L. HAMBLIN and Ricochet Energy, Inc.,
                                               Appellants

                                                            v.

                                               Thomas A. LAMONT,
                                                    Appellee

                        From the 111th Judicial District Court, Webb County, Texas
                                  Trial Court No. 2008-CVF-000665-D2
                                The Honorable Joe Lopez, Judge Presiding

                                                      ORDER

Sitting:            Catherine Stone, Chief Justice
                    Karen Angelini, Justice
                    Sandee Bryan Marion, Justice1
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice2
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice

       The Court has considered Appellee Thomas A. Lamont’s Motion for En Banc
Reconsideration, Appellants’ Response to the Motion for En Banc Reconsideration, and
Appellee’s Reply in Support of Motion for En Banc Reconsideration, and Appellee’s Motion for
En Banc Reconsideration is DENIED.

           It is so ORDERED on April 17, 2014.

                                                                     PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk

1
    Not participating
2
    Dissents to denial of the motion for en banc reconsideration.